PER CURIAM
The Supreme Court granted review in this case and vacated our decisions, 311 Or 151,806 P2d 129 (1991), after it was determined that there had been no final, appealable judgment entered in the trial court. On remand, pursuant to the Supreme Court’s instructions, we granted the trial court leave to enter an appealable judgment. ORS 19.033(4). The trial court entered the judgment, and appellant has filed an amended notice of appeal.
Our opinion, 100 Or App 392, 786 P2d 1269 (1990), as modified on reconsideration, 104 Or App 39, 798 P2d 1111 (1990), is adopted and republished as the opinion of the court.
Reversed and remanded.